NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                        IN THE DISTRICT COURT OF APPEAL

                                        OF FLORIDA

                                        SECOND DISTRICT


RANDOLPH WANG,                   )
                                 )
           Appellant,            )
                                 )
v.                               )                    Case No. 2D14-1771
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
                                 )
________________________________ )

Opinion filed September 18, 2015.

Appeal from the Circuit Court for
Pasco County; Mary M. Handsel, Judge.

Mary Elizabeth Fitzgibbons, Orlando,
for Appellant.

Pamela Jo Bondi, Attorney General
Tallahassee, and Jason M. Miller,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.

             We affirm the postconviction court's final order denying the appellant's

motion filed pursuant to Florida Rule of Criminal Procedure 3.850 and entered after an

evidentiary hearing. We note that we have not reached the issues raised in the

appellant's motion to correct sentence filed on January 31, 2014, which was included in
the record on appeal but which has apparently not been resolved by the postconviction

court.

             Affirmed.



ALTENBERND, CRENSHAW, and BADALAMENTI, JJ., Concur.




                                         -2-